

116 HR 7155 IH: National Commission on Modernizing Military Installation Designations Act
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7155IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Brown of Maryland (for himself and Mr. Bacon) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo form the National Commission on Modernizing Military Installation Designations, and for other purposes.1.Short titleThis Act may be cited as the National Commission on Modernizing Military Installation Designations Act.2.National Commission on Modernizing Military Installation Designations(a)Establishment(1)In generalThere is established in the executive branch an independent Commission to review the designations of military installations and other property of the Department of Defense.(2)TreatmentThe Commission shall be considered an independent Commission establishment of the Federal Government as defined by section 104 of title 5, United States Code, and a temporary organization under section 3161 of such title.(3)DesignationThe Commission established under paragraph (1) shall be known as the National Commission on Modernizing Military Installation Designations.(4)Membership(A)CompositionThe Commission shall be composed of 11 members appointed as follows:(i)The Secretary of the Army shall appoint 1 member.(ii)The Secretary of the Air Force shall appoint 1 member.(iii)The Secretary of the Navy shall appoint 1 member.(iv)The Chairman of the Committee on Armed Services of the Senate shall appoint 1 member.(v)The Ranking Member of the Committee on Armed Services of the Senate shall appoint 1 member.(vi)The Chairman of the Committee on Armed Services of the House of Representatives shall appoint 1 member.(vii)The Ranking Member of the Committee on Armed Services of the House of Representatives shall appoint 1 member.(viii)The majority leader of the Senate shall appoint 1 member.(ix)The minority leader of the Senate shall appoint 1 member.(x)The Speaker of the House of Representatives shall appoint 1 member.(xi)The minority leader of the House of Representatives shall appoint 1 member.(B)Deadline for appointmentMembers shall be appointed to the Commission under subparagraph (A) not later than 90 days after the date on which the Commission is established.(C)Effect of lack of appointment by appointment dateIf one or more appointments under subparagraph (A) are not made by the appointment date specified in subparagraph (B), or if a position described in subparagraph (A) is vacant for more than 90 days, the authority to make such appointment shall transfer to the Chair of the Commission.(5)Chair and Vice ChairThe Commission shall elect a Chair and Vice Chair from among its members.(6)TermsMembers shall be appointed for the life of the Commission. A vacancy in the Commission shall not affect its powers and shall be filled in the same manner as the original appointment was made.(7)Status as Federal employeesNotwithstanding the requirements of section 2105 of title 5, United States Code, including the required supervision under subsection (a)(3) of such section, the members of the Commission shall be deemed to be Federal employees.(b)Duties(1)In generalThe Commission shall carry out the review described in paragraph (2). In carrying out such review, the Commission shall consider the designations of covered military installations and criteria for their redesignation that honors our deceased heroes and other deceased distinguished men and women that represent the diversity of our society.(2)Scope of the reviewIn conducting the review under paragraph (1), the Commission shall consider the following:(A)The designations of military installations and other Department of Defense property, including if such designations represent the values enshrined in the Constitution of the United States.(B)The characteristics on which the designation of a covered military installation should be based, including but not limited to—(i)serving as inspiration to the service members and citizens of the United States;(ii)honoring careers or actions that were important to, and well known in, the locality or function to be memorialized;(iii)recognizing the contributions to the service under which the installation or property is operated;(iv)representing an allegiance to the values enshrined in the Constitution of the United States;(v)diversity in race, gender, and ethnicity; and(vi)honoring living persons in exceptional cases and where it is uniquely appropriate.(C)The rules, regulations, and procedures for the designation of military installations and other Department of Defense property.(D)Any other matters the Commission deems relevant.(c)Reports(1)Initial report(A)In generalNot later than 180 days after the date of the enactment of this Act, the Commission shall submit to the President and Congress an initial report on the findings of the Commission and such recommendations that the Commission may have for action by the executive branch and Congress related to the covered military installations.(B)ElementsThe report required under subparagraph (A) shall include—(i)the covered military installations considered for redesignation;(ii)the criteria to be used for selecting a redesignation for each covered military installation, consistent with the characteristics under subsection (b)(2)(B); and(iii)any other matters the Commission considers appropriate.(2)Final report(A)In generalNot later than 365 days after the date of the enactment of this Act, the Commission shall submit to the President and Congress a comprehensive report on the results of the review required under subsection (b).(B)ElementsThe report required under subparagraph (A) shall include—(i)a redesignation for each covered military installation;(ii)the criteria used for selecting a redesignation for each covered military installation;(iii)the rationale for the selected redesignation for each covered military installation;(iv)recommendations for improvements to and standardization of Department of Defense regulations and processes related to the naming of military installations and property; and(v)any other matters the Commission considers appropriate.(3)Form of reportsReports submitted under this subsection shall be made publicly available.(d)RedesignationNot later than 30 days after the submission of the recommendations under subsection (c)(2), the Secretary of Defense shall redesignate the covered military installations with such designations as determined by the Commission.(e)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to a covered military installation referred to in subsection (d) shall be deemed to be a reference to such installation as redesignated under such subsection.(f)TerminationCommission shall terminate not later than 30 days after submitting the final versions of reports and recommendations pursuant to subsection (c).(g)Covered military installationIn this section, the term covered military installation includes—(1)Camp Beauregard, Louisiana;(2)Fort A.P. Hill, Virginia;(3)Fort Benning, Georgia;(4)Fort Bragg, North Carolina;(5)Fort Gordon, Georgia;(6)Fort Hood, Texas;(7)Fort Lee, Virginia;(8)Fort Pickett, Virginia;(9)Fort Polk, Louisiana;(10)Fort Rucker, Alabama;(11)the USS Chancellorsville; and(12)any other military base or property as the Commission determines appropriate.(h)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section.